Citation Nr: 1144309	
Decision Date: 12/05/11    Archive Date: 12/14/11	

DOCKET NO.  08-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for exercise-induced asthma, to include restoration of a previously-assigned 60 percent evaluation for that disability, and whether the reduction from 60 percent to 30 percent was appropriate.  

2.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. §§ 4.30 (2011) for convalescence required following surgery on November 18, 2009.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and S.S.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 13 to July 23, 1993 and from January 1996 to May 2000.  

This case comes before the Board of Veterans Appeals (Board) on appeal of December 2007 and March 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the severity of the Veteran's service connected exercise-induced asthma, as well as his potential entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 (2011), and the impact of his service-connected disabilities on his ability to engage in substantially gainful employment.  

In that regard, in a rating decision of December 2007, the RO reduced the Veteran's previously-assigned 60 percent evaluation for service connected exercised-induced asthma to 30 percent, effective March 1, 2008, based at least in part on a determination that there was clear and unmistakable error in a prior rating decision of March 18, 2003 which assigned that 60 percent evaluation.  Significantly, at the time of the reduction, the Veteran's 60 percent evaluation for service connected exercised-induced asthma had been in effect from November 20, 2002, a period in excess of five years.  

In that regard, the Board notes that, pursuant to applicable law and regulation, ratings on account of diseases subject to temporary or episodic improvement (such as bronchial asthma) which have been in effect for long periods (which is to say, five or more years) are not to be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See 38 C.F.R. § 3.344 (2011).  In the case at hand, the Veteran's previously-assigned 60 percent evaluation was not reduced solely on the basis of clear and unmistakable error in a prior rating decision, but also on results obtained at the time of a VA pulmonary examination in March 2007, at which time pulmonary function testing showed results not exceeding those contemplated by a 30 percent evaluation, to include a need for inhalational medication, but not systemic (i.e., oral or parenteral) corticosteroids.  Significantly, that pulmonary examination in March 2007 represents the most recent examination undertaken for evaluation of the Veteran's service connected exercised-induced asthma, and is at this point more than four years old.  Moreover, since the time of that examination, the Veteran has apparently been receiving the maximum dosage of inhaled corticosteroids, in conjunction with occasional, though limited, use of Prednisone.  Significantly, during the course of a hearing before the undersigned Acting Veterans Law Judge in July 2011, the Veteran indicated that his asthma had not, in fact, improved, but, rather, had become progressively worse since the time of his last VA examination in March 2007.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Turning to the issue of entitlement to a temporary total evaluation based on post surgical convalescence under the provisions of 38 C.F.R. § 4.30, the Board observes that, on November 18, 2009, the Veteran underwent a plantar fasciotomy for chronic plantar fasciitis in his left foot.  Based on an operative report contained in the claims folder, the Veteran tolerated that surgical procedure well, and left the operating room with stable vital signs and intact vascular access to all digits.  Noted at the time was that the Veteran was to be given pain medication upon discharge, and seen in approximately one week for a postoperative dressing change and wound check.  Significantly, at the time of the Veteran's discharge on November 18, 2009, the VA podiatrist who had performed the Veteran's surgery indicated that he (i.e., the Veteran) would not be able to return to work until February 1, 2010, a period of approximately two and a half months.  However, in a VA outpatient note dated in January 2011 (more than one year following the Veteran's November 2009 foot surgery), that same VA podiatrist indicated that the Veteran's surgical convalescence "would entail a period from November 18, 2009 to April 1, 2010," a period approximately two months longer than the original period of convalescence prescribed by that same podiatrist.  Significantly, no explanation or rationale was given for the discrepancy in convalescence required for the Veteran's left foot surgery.  Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for a temporary total evaluation.  

Finally, as regards the issue of entitlement to a total disability rating based upon individual unemployability, the Board notes that, when questioned in September 2008 as to whether comments made in his Substantive Appeal constituted a claim for a total disability rating based upon individual unemployability, the Veteran responded that he was not, in fact, filing for individual unemployability.  However, since that time, the Veteran has indicated that he is no longer employed, and that one of the reasons he was "terminated" was because of time lost from work necessitated by treatment for his service-connected asthma.  See Transcript, p. 6.  Under the circumstances, it would appear that the Veteran has, in fact, raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.  

In that regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

Accordingly, in light of the aforementioned, and given the ambiguity inherent in this case, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA pulmonary/respiratory examination in order to more accurately determine the current severity of his service-connected exercised-induced asthma, and whether, based on the evidence of record, clinical manifestations of that disability are representative of "sustained improvement."  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies (including pulmonary function tests) should be performed.  

Following completion of the examination (including pulmonary function testing), the examiner should specifically comment as to whether treatment of the Veteran's service connected exercised-induced asthma requires at least monthly visits to a physician for required care of exacerbations, and/or intermittent (which is to say, at least three per year) courses of systemic (oral or parenteral) corticosteroid medication.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

3.  The Veteran's entire claims folder should then be furnished to that same VA podiatrist who performed the Veteran's November 18, 2009 foot surgery, and who provided the conflicting opinions regarding the length of convalescence required following that surgery.  Should that podiatrist prove unavailable, the Veteran's entire claims folder should be furnished to another VA podiatrist, or appropriate specialist, as deemed necessary.  Following a review of all pertinent evidence of record, the aforementioned examiner should offer an opinion as to the actual period of convalescence required following the Veteran's left foot surgery on November 18, 2009.  In rendering that opinion, the examiner should specifically take into account the pertinent provisions of 38 C.F.R. § 4.30 governing the award of a temporary total evaluation based on post surgical convalescence.  

4.  The RO/AMC should then formally adjudicate the issue of entitlement to a total disability rating based upon individual unemployability, as well as readjudicate the Veteran's claims for an increased evaluation for service connected exercised-induced asthma (to include restoration of a previously-assigned 60 percent evaluation for that disability, and whether the reduction from 60 percent to 30 percent was appropriate), and entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on post surgical convalescence following the Veteran's foot surgery on November 18, 2009.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



